                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

TIMOTHY HUBBERT                                                                       PLAINTIFF

v.                                                                             No. 4:19CV137-JMV

MARSHAL TURNER, ET AL.                                                              DEFENDANTS


                                       FINAL JUDGMENT

       In accordance with the memorandum opinion and final judgment entered this day, the instant

case is hereby DISMISSED with prejudice for failure to state a claim upon which relief could be

granted, counting as a “strike” under 28 U.S.C. §§ 1915 (e)(2)(B)(i) and 1915(g).


       SO ORDERED, this, the 19th day of March, 2020.


                                                      /s/ Jane M. Virden
                                                      UNITED STATES MAGISTRATE JUDGE
